Name: Commission Regulation (EEC) No 2772/82 of 15 October 1982 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 10 . 82 Official Journal of the European Communities No L 292/ 19 COMMISSION REGULATION (EEC) No 2772/82 of 15 October 1982 fixing the aid for soya beans to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as last amended by Regula ­ tion (EEC) No 1984/82 (2), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 2653/82 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2653/82 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 29-925 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 16 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 190, 28 . 7. 1979 , p . 8 . (2) OJ No L 215, 23 . 7 . 1982, p . 7. (3 OJ No L 280, 2. 10 . 1982, p. 11 .